Exhibit 1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended, the undersigned agree to the joint filing on behalf of each of them of a statement on Schedule 13D (including amendments thereto) with respect to the common stock of Corporate Resource Services, Inc. and further agree that this Joint Filing Agreement shall be included as an exhibit to such joint filings. The undersigned further agree that each party hereto is responsible for the timely filing of such Schedule13D and any amendments thereto, and for the completeness and accuracy of the information concerning such party contained therein; provided, however, that no party is responsible for the completeness or accuracy of the information concerning any other party making the filing, unless such party knows or has reason to believe that such information is inaccurate. IN WITNESS WHEREOF, the parties have executed this Joint Filing Agreement on January 6, 2012. TRI-STATE EMPLOYMENT SERVICES, INC. By: /s/ Robert Cassera Name: Robert Cassera Title: President /s/ Robert Cassera Robert Cassera /s/ John P. Messina, Sr. John P. Messina, Sr. /s/ Thomas Cassera Thomas Cassera /s/ Peter Ursino Peter Ursino /s/ Maria Ursino Maria Ursino /s/John Trippiedi John Trippiedi /s/ Yolanda Trippiedi Yolanda Trippiedi /s/ Jay H. Schecter Jay H. Schecter /s/ Jason Scheff Jason Scheff /s/ Paul Capozio Paul Capozio /s/ Linda Capozio Linda Capozio [Signature Page to Amendment No.6 to Schedule 13D]
